DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Applicant’s comments with respect to the interpretation of the claim elements “first image acquisition device” and “second image acquisition device” in claim 21 have been considered but are not persuasive. Applicant argues that the term “image acquisition device” is a known term in the art and is not an applicant created nonce term. However, the term “device” would be recognized by one of ordinary skill in the art as being a generic placeholder term that does not identify any specific structure. The language “image acquisition” that precedes it is a label that is related to the associated function and fails to stipulate any structure to be associated with the claimed devices. Furthermore, while the term “image acquisition device” may be a known term and used in the art, it does not appear that one of ordinary skill in the art would understand it to be directed towards any specific structure(s). Therefore, these terms continue to be understood as invoking the provisions of 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph (except in claim 34, where they are further defined as including specific structure capable of accomplishing the associated functionality).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As pointed out by the applicant in the response filed 27 January 2022, none of the prior art teaches or otherwise suggests generating aligning images from first and second image acquisition devices so as to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 21-44 and 50-54 (now renumbered for issue as 1-24 and 25-29, respectively) are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  The examiner in normally available Monday through Friday, typically between 6:15 am and 2:45 pm Eastern Time.  The examiner may also be contacted by e-mail using the address: andrew.johns@uspto.gov.  (Applicant is reminded of the Office policy regarding e-mail communications.  See M.P.E.P. § 502.03)

If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Edward Urban, can be reached at (571) 272-7899.  The fax phone number for this art unit is (571) 273-8300.  In order to ensure prompt delivery to the examiner, all unofficial communications should be clearly labeled as “Draft” or “Unofficial.”





A. Johns
4 February 2022
/Andrew W Johns/Primary Examiner, Art Unit 2665